Citation Nr: 0329938	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  02-11 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUES

1.  Entitlement to service connection for a claimed heart 
disorder.  

2.  Entitlement to service connection for syncope (claimed as 
dizziness).  

3.  Entitlement to an initial rating higher than 10 percent 
for the service-connected hypertension.  

4.  Entitlement to an initial rating higher than 10 percent 
for the service-connected post-traumatic headaches.  

5.  Entitlement to an initial compensable rating for the 
service-connected pseudofolliculitis barbae.  
  
6.  Entitlement to an initial compensable rating for the 
service-connected hemorrhoids.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran had more than 20 years of active service from 
October 1976 to October 1996.  

This case now comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 decision of the RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in February 2003.  

In his original claim received in October 2000, the veteran 
also contended that he had sinus infections in service, 
thereby raising the issue of service connection for sinusitis 
for the first time.  As that issue has not been fully 
developed for appellate review, it is referred to the RO for 
such further development as may be necessary.  

Likewise, in correspondence submitted in September 2001, the 
veteran also raised the issue of service connection for the 
following disabilities:  Bursitis of the right shoulder; 
contusion of the right great toe; a left foot disability; 
chronic tinea pedis; and the residuals of a left ear injury.  
As those issues have not been fully developed for appellate 
review, they too are referred to the RO for such further 
development as may be necessary.  

(The issues of service connection of syncope, and entitlement 
to initial compensable ratings for the service-connected 
pseudofolliculitis barbae and the service-connected 
hemorrhoids will be addressed in the Remand portion of this 
document.)  


FINDINGS OF FACT

1.  The veteran currently is shown as likely as not to have a 
heart disability manifested by left ventricular hypertrophy, 
but not mitral regurgitation, due to service.  

2.  The service-connected hypertension is shown to be well 
controlled with medication; diastolic blood pressure that is 
predominantly 110 or more with definite symptoms, or systolic 
pressure that is predominantly 200 or more are not found.  

3.  The service-connected post-traumatic headaches are shown 
to be manifested primarily by a generalized throbbing pain, 
occurring intermittently; dementia due to head trauma is not 
found.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
heart disability manifested by left ventricular hypertrophy, 
but not mitral regurgitation, is due to a disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 7104 (West 2002); 38 C.F.R. § 3.303 (2003).  

2.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected hypertension 
are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Code 7101 
(2003).  

3.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected post-traumatic 
headaches are not met.  38 U.S.C.A. §§ 1155, 5107 7104 (West 
2002); 38 C.F.R. §§ 4.7, 4.124a including Diagnostic Code 
8045 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The implementing regulations are meant to define terms used 
in the Act, and provide guidance for carrying out the 
requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claims.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claims via the Statement of the Case.  
There does not appear to be any relevant evidence that has 
not been associated with the claims folder.  

The record contains sufficient information and opinions to 
decide the claim for service connection for a heart 
disability.  Moreover, in light of the favorable action taken 
hereinbelow on this matter, no further assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002).  

With respect to the issue of higher initial ratings for the 
service-connected hypertension and the service-connected 
post-traumatic headaches, the Board finds that the record 
also contains sufficient information to decide the claims.  
This includes VA examinations performed to evaluate the 
severity of these service-connected disabilities.  

Likewise, the veteran has been informed of the VA's duty to 
assist claimants for VA benefits, and has been notified of 
what he should do and what VA would do to obtain additional 
evidence.  

Specifically, the RO first informed the veteran of the 
provisions of the VCAA in a letter sent in March 2002.  

In February 2003, the veteran testified before a Veterans Law 
Judge and waived further consideration by the RO of the 
additional evidence and records submitted at that time.  

Consequently, the Board finds that all relevant evidence has 
been obtained with regard to the veteran's claims as 
discussed hereinabove.  

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  


II.  Service Connection for a Heart Disability

A.  Factual Background 

A report of service medical examination at the time of the 
veteran's entry in October 1976 is not of record.  

A careful review of service medical records dated in May 1990 
show a one-year history of chest pain, which had increased 
over the past few weeks.  The assessment was that of chest 
wall pain.  

An electrocardiogram  revealed marked sinus bradycardia and 
moderate voltage criteria for left ventricular hypertrophy in 
December 1992 and in August 1993.  The records did not 
reflect abnormality, but rather suggested early 
repolarization.  

On a "Report of Medical History" completed by the veteran in 
December 1995, the veteran reported pain or pressure in his 
chest and high blood pressure.  The examiner noted pain in 
chest in 1984, no known cause.  

An electrocardiogram at the time of the veteran's retirement 
examination in June 1996 revealed sinus bradycardia and 
minimal voltage criteria for left ventricular hypertrophy.  

The veteran underwent further testing at a service facility 
in January 1999, due to an abnormal graded exercise test from 
1997.  The findings were those of no scintigraphic evidence 
of ischemia or infarct, and normal wall motion with a 
calculated left ventricular ejection fraction of 69 percent.  

A report of "transthoracic echocardiogram" (TTE) dated in 
February 2000 revealed that the left ventricle was normal in 
size, and the left ventricular ejection fraction was normal 
(64.4 percent).  The mitral valve was normal in structure and 
function, and there was trace mitral regurgitation.  

The veteran underwent a VA examination in January 2001.  He 
reported having an abnormal heart valve, which did not close 
all the way.  Upon examination, the heart had a regular rate 
and rhythm without any murmur, rub, or gallop.  The point of 
maximal impulse could not be manually located.  The diagnoses 
were those of hypertension and trace mitral regurgitation.  
The left ventricular ejection fraction was 69 percent.  

The VA examiner commented that there was no evidence of 
mitral regurgitation in the claims folder.  The VA examiner 
also noted elevated blood pressure readings in service, and 
an electrocardiogram in 1990 that revealed left ventricular 
hypertrophy by voltage; there was no evidence of prescribed 
medications for hypertension at any time in service.  

The veteran underwent a VA examination in February 2002.  The 
VA examiner noted the veteran's medical history.  Upon 
examination, his blood pressure readings were those of 140/90 
(sitting), with a pulse of 50; 139/98 (standing), with a 
pulse of 48; and 135/98 (lying), with a pulse of 52.  
Cardiovascularly, the veteran's neck did not reveal any 
cardiac bruits or masses.  His cardiac examination was 
regular rate; the VA examiner did not detect any murmurs, 
rubs or gallops.  The veteran's extremities did not reveal 
any edema.  

The diagnoses were those of hypertension, controlled on 
medical therapy with some left ventricular hypertrophy on 
electrocardiogram; hypercholesterolemia; trace mitral 
regurgitation, asymptomatic; and sinus bradycardia.  

The VA examiner commented that the only abnormalities 
mentioned in the claims folder with regard to the veteran's 
heart were several electrocardiograms with sinus bradycardia 
and minimal criteria for left ventricular hypertrophy.  

The VA examiner also noted that, on at least three occasions 
in service, the veteran had elevated blood pressure readings, 
though he had never been placed on medical therapy for 
hypertension.  It was the opinion of the VA examiner that the 
minimal criteria for left ventricular hypertrophy could be 
related to moderately uncontrolled blood pressure over a long 
period of time.  

The VA examiner also noted that it was impossible to say 
whether the veteran had trace mitral regurgitation during 
service, because tests to detect it had not been done.  It 
was the opinion of the VA examiner that the veteran's other 
cardiac conditions-namely, sinus bradycardia, 
hypercholesterolemia, and left ventricular hypertrophy-were 
not related to his trace mitral regurgitation and did not 
cause the trace mitral regurgitation.  
 
The testimony of the veteran at a hearing in February 2003 
was to the effect that he had taken a stress test 5 or 6 
years earlier and was then sent to the Walter Reed medical 
facility for evaluation.  He testified that one of his valves 
did not properly close.  


B.  Legal Analysis 

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.   However, the presumption of soundness 
may be rebutted by clear and unmistakable evidence that an 
injury or disease existed prior to service, and that the 
disease or injury was not aggravated by such service.  
38 U.S.C.A. § 1111; see also VAOPGCPREC 3-2003.  

In this case, service medical records of the veteran's entry 
report no heart defect, and the Board presumes the veteran to 
have been in sound condition at the time of entry.   Parker 
v. Derwinski, 1 Vet. App. 522 (1991).  

The Board notes that service connection is in effect for 
hypertension.

While service medical records contain no diagnosis of any 
heart disease, the veteran did present clinically with 
moderate voltage criteria for left ventricular hypertrophy in 
1992 and 1993, and presented with minimal criteria at the 
time of his retirement from service in 1996.  

The report of VA examination in 2002 reveals left ventricular 
hypertrophy associated with the veteran's hypertension.  

The Board notes that the VA examiner in 2002 opined that the 
veteran's left ventricular hypertrophy in service could be 
related to long-term elevated blood pressure that went 
untreated with medication.  The evidence of record is at 
least consistent with a history of elevated blood pressure 
initially discovered in service.  

Accordingly, the Board finds that service connection is 
warranted for a heart disability manifested by left 
ventricular hypertrophy.  In reaching this decision, the 
Board has extended the benefit of the doubt to the veteran.  
38 U.S.C.A. § 5107.

However, the Board finds, based on its review of the record, 
that the veteran is not shown to have mitral regurgitation as 
a manifestation of any heart disability that was incurred in 
or aggravated by service.  


II.  Evaluation of the Service-Connected Hypertension, and
 the Service-Connected Post-Traumatic Headaches

A.  Factual Background 

(1)  Hypertension 

A careful review of service medical records shows that the 
veteran was diagnosed with borderline hypertension in 
service.  

Post-service medical records show a diagnosis of hypertension 
continuing from 1997 through 2000.  

At a VA examination in January 2001, the veteran gave a 
history of hypertension for the past 10 to 11 years.  
Reportedly, he was on dietary salt restriction and drug 
therapy.  With the regular use of medications, his blood 
pressure readings had been under control.  Upon examination, 
blood pressure readings were 146/100 (sitting), 150/100 
(standing), and 170/90 (supine position).  The diagnosis was 
that of hypertension.  

A report of VA examination in February 2002 shows a diagnosis 
of hypertension, controlled on medical therapy with some left 
ventricular hypertrophy on electrocardiogram.  

In a June 2002 rating decision, the RO granted service 
connection for hypertension and assigned a 10 percent rating 
under Diagnostic Code 7101, effective in October 2000.  

The testimony of the veteran at a hearing in February 2003 
was to the effect that he had problems with his medications 
for hypertension and that his medications were eventually 
changed.  


(2)  Post-Traumatic Headaches 

A careful review of the service medical records shows that 
the veteran complained of having headaches after passing out 
while playing basketball in 1986.  The records show that he 
had been treated on several occasions for headache pain.  

At a VA examination in January 2001, the veteran gave a 
history of headaches "on occasion," usually in the 
bitemporal location on waking up in the mornings.  Without 
medications, the headaches would last all day.  

The veteran reported that the headaches occurred about 2 or 3 
times a month, and were not associated with any nausea, 
vomiting, or visual disturbances.  The diagnosis was that of 
tension headaches.  

The veteran underwent a VA examination in February 2002.  He 
reportedly had his first episode of syncope in 1977 while 
playing basketball.  In addition to the syncope, the veteran 
fell and injured his head and was unconscious for 15 to 20 
minutes.  The veteran noticed the onset of headaches after 
his concussion.  

Reportedly, the headaches were generalized with throbbing 
pain and visual blurring but no nausea, photophobia or 
phonophobia.  The headaches lasted from one to two hours, 
were relieved by medication, and occurred about three to four 
times per year.  The diagnosis was that of post-traumatic 
headaches, which were temporally related to his concussion 
during military service.  

In a June 2002 rating decision, the RO granted service 
connection for post-traumatic headaches and assigned a 10 
percent rating under Diagnostic Code 8045, effective in 
October 2000.  

The testimony of the veteran at a hearing in February 2003 
was to the effect that he injured his head while playing 
basketball in service, continued to have headaches about 
twice a month and took over-the-counter medications.  


B.  Legal Analysis 

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In evaluating the veteran's claims for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  


(1)  Hypertension 

A 10 percent rating is warranted for essential hypertension 
when diastolic pressure is predominantly 100 or more, or 
systolic pressure is predominantly 160 or more, or for an 
individual with a history of diastolic pressure predominantly 
100 or more that requires continuous medication for control.  
38 C.F.R. § 4.104, Diagnostic code 7101 (2003).  

A 20 percent rating is provided for diastolic pressure 
predominantly 110 or more or systolic pressure predominantly 
200 or more.  A 40 percent rating is provided for diastolic 
pressure predominantly 120 or more.  A 60 percent rating is 
provided for diastolic pressure predominantly 130 or more.  
38 C.F.R. § 4.104, Diagnostic code 7101 (2003).  

Under Diagnostic Code 7101, note (1), the term hypertension 
means that the diastolic blood pressure is predominantly 90 
mm or greater, and isolated systolic hypertension means that 
the systolic blood pressure is predominantly 160 mm or 
greater with a diastolic blood pressure of less than 90 mm.  
All diagnoses of hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
Careful and repeated measurements of blood pressure readings 
are required prior to the assignment of any compensable 
evaluation.  

As demonstrated above, service connection is also in effect 
for a heart disability manifested by left ventricular 
hypertrophy.  Symptoms attributable to this other service-
connected disability may not be considered in the evaluation 
of the service-connected hypertension and will be separately 
evaluated.  38 C.F.R. § 4.14.  

The overall evidence indicates that the veteran has a history 
of hypertension, which is essentially well controlled with 
medication.  When examined at a VA medical facility in 
February 2002, his blood pressure readings were slightly 
abnormal-that is, the systolic blood pressure readings were 
below 160 and the diastolic blood pressure readings were 
below 100.  

A review of all the evidence indicates that the current 10 
percent rating for the service-connected hypertension best 
represents the veteran's disability picture.  While the Board 
notes that the veteran did not undergo repeated measurements 
of his blood pressure on separate days as required by the 
rating criteria to confirm an initial diagnosis, the veteran 
was in fact diagnosed with hypertension while on treatment.  

Moreover, the examination reports also reflect that the 
veteran's hypertension was under control with medication.  

The Board finds no evidence of diastolic pressure 110 or 
more, or of systolic pressure 200 or more, at any time during 
the veteran's longstanding history of hypertension.  

As such, the evidence demonstrates that the service-connected 
hypertension supports no more than a 10 percent rating under 
Diagnostic Code 7101.  

In this regard the evidence is against a higher rating.  Thus 
the benefit of the doubt cannot be applied, and the claim is 
denied.  38 U.S.C.A. § 5107 (West 2002).  


(2)  Post-Traumatic Headaches 

Service connection is currently in effect for headaches as a 
residual of head injury under Diagnostic Code 8045, which 
contemplates brain disease due to trauma.  

Purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  

Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under Diagnostic Code 
9304.  This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8045 (2003).  

Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 
(2003).  

In this case, the evidence reflects that the veteran reports 
intermittent headache pain as a residual of head injury.  
Pain may provide a basis for a compensable disability rating.  
Smallwood v. Brown, 10 Vet. App. 93, 98 (1997).  The Board 
has carefully considered the veteran's testimony to the 
effect that he has functional impairment from headache pain 
approximately twice each month.  38 C.F.R. § 4.10.  

At the VA examination in February 2002, the veteran was 
diagnosed with post-traumatic headaches.  Complaints of other 
symptoms experienced by the veteran such as dizziness, 
lightheadedness, and syncope are not for consideration in 
evaluating the service-connected headaches.  38 C.F.R. 
§ 4.14.  

Primarily, the service-connected disability consists of the 
purely subjective complaints of headache, recognized as 
symptomatic of brain trauma under Diagnostic Code 8045, which 
allows a rating of 10 percent and no more under Diagnostic 
Code 9304.  

There is no showing of multi-infarct dementia from brain 
trauma to warrant a rating in excess of 10 percent.  

After a careful review of the available diagnostic codes and 
the medical evidence of record, the Board finds that 
Diagnostic Codes other than 8045 do not provide a basis to 
assign an evaluation higher than the 10 percent evaluation 
currently in effect.  

Diagnostic Code 8100 contemplates migraines, and a 30 percent 
rating is assigned for migraines with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  

The evidence does show that the veteran has intermittent 
headaches, described as a generalized throbbing pain and 
visual blurring.  However, this evidence does not suggest 
that the veteran's headaches are of such frequency to be 
considered characteristic prostrating attacks as required for 
a 30 percent rating under Diagnostic Code 8100.  

In light of all evidence of record, the Board finds that the 
veteran's disability picture does not approximate the 
criteria necessary for a higher disability evaluation.  
38 C.F.R. § 4.7.  

In this regard the evidence is against a higher rating.  
Thus, the claim is denied.  38 U.S.C.A. § 5107 (West 2002).  


ORDER

Service connection for a heart disability manifested by left 
ventricular hypertrophy is granted.  

An initial rating greater than 10 percent for the service-
connected hypertension is denied.  

An initial rating greater than 10 percent for the service-
connected post-traumatic headaches is denied.  



REMAND


(1)  Service Connection for Syncope

The testimony of the veteran at a hearing in February 2003 
was to the effect that he would get dizzy, lightheaded, and 
then everything would just go blank.  He described one 
incident of having syncope in the shower, and other incidents 
while urinating.  
 
The Board notes that, on a "Report of Medical History" 
completed by the veteran prior to enlistment in August 1976, 
he reported dizziness.  The examiner noted dizzy spells 3 
years, in part orthostatic.  

The service medical records dated in August 1986 also reflect 
that the veteran complained of having syncope while playing 
basketball.  He reported having had 3 episodes of syncope 
over the last 3 years.  The assessment was that of syncope.  
The results of an electroencephalogram in October 1986 were 
normal.  

The post-service medical records dated in January 1999 
revealed no significant cardiac abnormality to explain the 
veteran's possible syncopal episode.  

Whether the veteran's preexisting dizziness increased in 
disability to include syncope during service, beyond the 
degree expected of natural progress (if any) is largely a 
medical question.  The Board may not rely on its own 
unsubstantiated judgment in answering medical questions, but 
must support its medical conclusions with independent medical 
evidence in the record.  Crowe v. Brown, 7 Vet. App. 238 
(1994).

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Talley v. Brown, 6 Vet. App. 72 
(1993).  

The Board concludes that a medical opinion, based upon 
evidence in the claims folder, is needed from a VA physician 
prior to adjudication of this claim.  38 U.S.C.A. § 5103(d).  


(2)  Evaluation of the Service-Connected Pseudofolliculitis 
Barbae,
and the Service-Connected Hemorrhoids

In evaluating the veteran's request for higher evaluations, 
the Board considers the medical evidence of record.  Service 
connection has been granted for pseudofolliculitis barbae and 
for hemorrhoids.  

The Board notes that VA's duty to assist includes providing 
the veteran with an examination to obtain sufficient clinical 
findings to rate each disability alleged or mentioned in the 
evidence, as well as an examination that takes into account 
prior medical evaluations and treatment.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993); Roberts v. Derwinski, 2 Vet. 
App. 387 (1992); see also Brown v. Derwinski, 2 Vet. App. 444 
(1992).  

The United States Court of Appeals for Veterans Claims has 
held that each one of the veteran's disabilities must be 
rated under the provisions of the rating schedule.  Roberts, 
2 Vet. App. 387.  Reports of the veteran's ongoing treatment 
for disabilities are relevant to his claims and should also 
be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Moreover, the Board notes that the Court rendered a decision 
in Fenderson v. West, 12 Vet. App 119 (1999).  According to 
Fenderson, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings.  When 
the RO reconsiders the veteran's claims, pursuant to this 
remand, the RO should consider the application of staged 
ratings, if warranted.  


(a)  Service-Connected Pseudofolliculitis Barbae

The veteran contends that his service-connected 
pseudofolliculitis barbae is worse than currently rated.  He 
testified that he cannot shave because shaving causes his 
face to break out badly, and that he must instead use 
clippers.  

The veteran also maintains that, although he was afforded a 
VA examination in February 2002, this examination did not 
reflect the full extent of his disability.  

The report of the February 2002 VA examination indicates that 
there were no papules of pseudofolliculitis barbae present on 
that examination, and that the service-connected disability 
was under good control with shaving techniques.  

There is no opinion as to the extent, if any, of exfoliation, 
exudation, or itching of the veteran's face, or as to whether 
the service-connected pseudofolliculitis barbae involved an 
extensive or small area.  

Thus, VA cannot rate the pseudofolliculitis barbae at this 
time without further medical clarification.  As such, the 
Board finds that the veteran should be afforded another 
examination.  

Moreover, the regulations for evaluation of skin disabilities 
were revised, effective on August 30, 2002.  67 Fed. Reg. 
49590 (July 31, 2002).  The veteran is entitled to resolution 
of his claim under the criteria that are to his advantage.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  


(b)  Service-Connected Hemorrhoids 

The report of VA examination in January 2001 shows a 
diagnosis of hemorrhoids.  The Board notes that service 
medical records had described the hemorrhoids as being both 
thrombotic and reducible.  In light of the foregoing, the 
Board finds that the VA examination is not adequate for 
rating purposes.  

As such, a contemporaneous and thorough VA examination is 
required to clarify the nature and extent of the veteran's 
service-connected disability.  See Colayong v. West, 12 Vet. 
App. 524, 532 (1999); Goss v. Brown, 9 Vet. App. 109, 114 
(1996).

Moreover, the VA's duty to assist includes the conduct of a 
VA examination where the record does not adequately reveal 
the current state of the claimant's disability.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992), citing Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The Court has held that, where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is inadequate to evaluate the current 
state of the condition, VA must provide a new examination.  
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle, supra.  


(3)  Other Claims in Appellate Status

In a June 2002 rating decision, the RO denied the veteran's 
claims for increased disability ratings for the following 
service-connected disabilities:  Degenerative joint disease 
of the left patellofemoral joint; degenerative joint disease 
of the right patellofemoral joint; and herniated disc at L5-
S1.

In August 2002, the veteran submitted a statement that must 
be viewed as expressing disagreement with this determination.  

A review of the record does not show that these issues have 
been made the subject of a Statement of the Case, and they 
should be.  Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398 (1995).  

The Board may not address these issues until the veteran has 
been sent a Statement of the Case.  38 C.F.R. § 20.200 
(2003); Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should, in accordance with 
38 U.S.C.A. § 5103A(c), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
syncope, pseudofolliculitis barbae, and 
hemorrhoids since 2001.  The RO should 
then take all necessary steps to obtain 
copies of all records not already 
contained in the claims folder.  The RO 
should also inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under 38 U.S.C.A. 
§ 5103A(b)(2).  

2.  The RO should request a VA medical 
examination in order to obtain opinions 
as to the etiology of the veteran's 
syncope and whether it is related to 
service.  The physician should review the 
service medical records and post-service 
medical records and offer opinions as to:

(a)  Whether it is at least as 
likely as not that the episodes of 
syncope noted in service were 
manifestations of an acquired 
disease or disability. 

(b)  If the episodes of syncope were 
due to an acquired disease or 
injury, whether it is at least as 
likely as not that the veteran's 
"dizziness" noted at entry into 
service increased in severity during 
service, and if so, 

(c)  Whether such increase was due 
to the natural progress of the 
condition.  

(d)  The examiner should also 
describe the relationship between 
the episodes of dizziness and 
syncope noted in service and any 
current disability.

The claims folder (2 volumes) should be 
made available to the examiner for 
review, and the examiner should 
acknowledge such review in the 
examination report.  

3.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
pseudofolliculitis barbae.  All indicated 
studies should be performed, as well as 
clinical findings reported in detail.  
The claims folder (2 volumes) should be 
made available to the examiner for review 
in connection with his/her evaluation.  
The examiner should opine as to the 
severity of the service-connected 
pseudofolliculitis barbae in terms of the 
rating schedule.  A complete rationale 
for any opinion expressed must be 
provided.  Both the old and new rating 
criteria for disabilities of the skin 
should be added to the claims folder for 
the convenience of the examiner.  

4.  The veteran should be afforded an 
appropriate VA examination to determine 
the current nature and severity of his 
hemorrhoids.  All indicated studies 
should be performed, as well as clinical 
findings reported in detail.  The claims 
folder (2 volumes) should be made 
available to the examiner for review in 
connection with his/her evaluation.  The 
examiner should specifically indicate 
whether the service-connected disability 
is manifested by large or thrombotic 
hemorrhoids, whether the hemorrhoids are 
irreducible, whether there is excessive 
or redundant tissue, or whether there is 
any indication that the service-connected 
disability is productive of frequent 
recurrences.  A complete rationale for 
any opinion expressed must be provided.  

5.  The RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  Any 
indicated development should be 
undertaken in this regard.  

6.  The RO should take appropriate action 
to send the veteran and his 
representative a Statement of the Case as 
to the issues of entitlement to an 
increased disability rating for the 
following service-connected disabilities:  
Degenerative joint disease of the left 
patellofemoral joint; degenerative joint 
disease of the right patellofemoral 
joint; and herniated disc at L5-S1.  The 
veteran should be advised that he must 
submit a VA Form 9 or Substantive Appeal 
in a timely fashion in order to obtain 
appellate consideration of these issues.  

7.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's pending 
claims, taking into consideration the 
provisions of 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 to 7833, effective 
prior to and as of August 30, 2002; and 
the application of "staged ratings" in 
accordance with Fenderson, if warranted.  
After review by the RO, if any decision 
remains adverse to the veteran, an 
appropriate Supplemental Statement of the 
Case should be sent to the veteran and 
his representative, and they should be 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran is advised that the examinations requested in 
this remand are deemed necessary to evaluate his claims and 
that his failure, without good cause, to report for scheduled 
examinations could result in the denial of those claims.  38 
C.F.R. § 3.655 (2003).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



